DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The response filed on 10/03/2022 has been entered and made of record.
Claims 1, 4, 8 and 10 have been amended.
Claims 1-12 are currently pending.

Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but are moot in view of the new ground(s) of rejection.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of Patent No. (US 10,880,941 B2) in view of Horn et al. [hereinafter as Horn], US 2014/0307622 A1. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 1, the claim 1 of patent application discloses A method, in a node of a radio access network (RAN) of a wide area cellular network, for initiating aggregation of wireless local area network (WLAN) traffic and cellular network traffic for a user equipment, the method comprising: 
determining to initiate aggregation of WLAN traffic and cellular network traffic for the user equipment;
signaling to the user equipment that aggregation of WLAN traffic and cellular network traffic should be initiated for the user equipment, wherein the signaling comprises transmitting, to the user equipment, a message comprising an indication of which bearers are to be aggregated and/or an indication of a type of aggregation; and,
responsive to receiving a confirmation message from the user equipment, exchanging first user traffic data with the user equipment using an interface between the RAN node and the WLAN node, and contemporaneously exchanging second user traffic data with the user equipment via a cellular radio link, wherein the first user traffic data on the interface is aggregated with the second user traffic data on the cellular radio link.
	The patent application does not disclose the signaling comprises transmitting, to the user equipment, a message comprising an indication of which bearers are to be
aggregated and/or an indication of a type of aggregation, said type of aggregation being a protocol level at which the aggregation is to take place.
	However, Horn’622 discloses the signaling comprises transmitting, to the user equipment, a message comprising an indication of which bearers are to be
aggregated and/or an indication of a type of aggregation, said type of aggregation being a protocol level at which the aggregation is to take place (Fig.4A-6 [0068]-[0069] and Fig.5A-B [0059]-[0061]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the signaling comprises transmitting, to the user equipment, a message comprising an indication of which bearers are to be aggregated and/or an indication of a type of aggregation, said type of aggregation being a protocol level at which the aggregation is to take place as taught by Horn’622 is to be added in the patent application.
	Applicant's claim 1 merely broaden the scope of patent application claim 1 by eliminating the term "… for initiating aggregation of wireless local area network (WLAN) traffic and cellular network traffic for a user equipment, ---- determining to initiate aggregation of WLAN traffic and cellular network traffic for the user equipment” from claim 1 from patent application.                                                         	                                                                      	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 36 USPQ 184 (CCPA). Also note EX Parte Raine, 168 USPQ 375 (bd.App.1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.

Regarding claim 8, the claim 11 of patent application discloses A node of a radio access network (RAN) of a wide area cellular network, the RAN node being configured to initiate aggregation of wireless local area network (WLAN) traffic and cellular network traffic for a user equipment, wherein the RAN node comprises:
a transceiver circuit configured to communicate with the user equipment;
a communication interface circuit configured to communicate with at least one node of a WLAN; and
a processing circuit configured to:
determine to initiate aggregation of WLAN traffic and cellular network traffic for the user equipment;
signal to the user equipment via the transceiver circuit that aggregation should be initiated for the user equipment, wherein the signaling comprises transmitting,
to the user equipment, a message comprising an indication of which bearers are to be aggregated and/or an indication of a type of aggregation; and,
responsive to receipt of a confirmation message from the user equipment, exchange first user traffic data with the user equipment using an interface between the RAN
node and the WLAN node and contemporaneously exchange second user traffic data with the user equipment via a cellular radio link, wherein the first user traffic data on the interface is aggregated with the second user traffic data on the cellular radio link.
	The patent application does not disclose the signaling comprises transmitting, to the user equipment, a message comprising an indication of which bearers are to be
aggregated and/or an indication of a type of aggregation, said type of aggregation being a protocol level at which the aggregation is to take place.
	However, Horn’622 discloses the signaling comprises transmitting, to the user equipment, a message comprising an indication of which bearers are to be
aggregated and/or an indication of a type of aggregation, said type of aggregation being a protocol level at which the aggregation is to take place (Fig.4A-6 [0068]-[0069] and Fig.5A-B [0059]-[0061]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the signaling comprises transmitting, to the user equipment, a message comprising an indication of which bearers are to be aggregated and/or an indication of a type of aggregation, said type of aggregation being a protocol level at which the aggregation is to take place as taught by Horn’622 is to be added in the patent application.
	Applicant's claim 8 merely broaden the scope of patent application claim 11 by eliminating the term "… initiate aggregation of wireless local area network (WLAN) traffic and cellular network traffic for a user equipment, ---- determining to initiate aggregation of WLAN traffic and cellular network traffic for the user equipment” from claim 11 from patent application.                                                         	                                                                      	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 36 USPQ 184 (CCPA). Also note EX Parte Raine, 168 USPQ 375 (bd.App.1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
Claims 1, 3-4, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. [hereinafter as Lee], US 2013/0196661 A1 in view of Horn et al. [hereinafter as Horn], US 2015/0003435 A1 further in view of Horn et al. [hereinafter as Horn], US 2014/0307622 A1.
Regarding claim 1, Lee discloses wherein a method, in a node of a radio access network (RAN) of a wide area cellular network (Fig.1a&b [0050] lines 1-7, base station (ABS 20) node of a radio access network (RAN) LTE cellular or WiMAX network), the method comprising:
signaling to a user equipment that aggregation of wireless local area network (WLAN) traffic and cellular network traffic should be initiated for the user equipment (Fig.2&6 S241-S242 [0159] lines 1-9, signaling to the multi-RAT MS 10 user equipment that aggregation of wireless local area network (WLAN) traffic 120 and LTE cellular network traffic 110 should be initiated for the multi-RAT MS 10 user equipment by transmitting a second system access command message to the multi-RAT MS according to the results of the confirmation), wherein the signaling comprises transmitting, to the user equipment, a message comprising an indication of which bearers are to be aggregated and/or an indication of a type of aggregation (Fig.1a-b [0044] lines 1-7, LTE(-A) and Wi-Fi mixed (i.e., aggregation) in the same area and Fig.2-4 [0112] lines 1-5, RAT type indicator or SSIDs or BSSID or MAC address and Fig.2-4 [0119] lines 1-7, SSID, the MAC address of the WLAN AP node); and,
exchanging first user traffic data with the user equipment using an interface between
the RAN node and a WLAN node (Fig.2-6 [0166] lines 1-12, exchanging first user traffic information data with the multi-RAT MS 10 user equipment using the WiFi interface or the LTE interface between the base station 20 RAN node and an access point AP 30 WLAN node by transferring the flow ID), and contemporaneously exchanging second user traffic data with the user equipment via a cellular radio link (Fig.2-6 [0167] lines 1-5, contemporaneously exchanging second user traffic information data with the multi-RAT MS 10 user equipment using the LTE interface via a cellular radio link), wherein the first user traffic data on the interface is aggregated with the second user traffic data on the cellular radio link (Fig.2-6 [0169] lines 1-6, the first user traffic information data (i.e., downlink data) on the interface is aggregated with the second user traffic information data (i.e., uplink data) on the LTE cellular interface Radio link).
	Even though Lee discloses wherein signaling to a user equipment that aggregation of wireless local area network (WLAN) traffic and cellular network traffic should be initiated for the user equipment, wherein the signaling comprises transmitting, to the user equipment, a message comprising an indication of which bearers are to be aggregated and/or an indication of a type of aggregation; and, exchanging first user traffic data with the user equipment using an interface between the RAN node and a WLAN node, in the same field of endeavor, Horn teaches wherein signaling to a user equipment that aggregation of wireless local area network (WLAN) traffic and cellular network traffic should be initiated for the user equipment (Fig.9-10 [0112]-[0113], the eNodeB 905 is transmitting an RRC Connection Reconfiguration message 920/signaling to a user equipment 915, the RRC Connection Reconfiguration message 920 is adapted to enable the eNodeB 905 to configure the radio bearers of the UE 915 to be serve as RLC aggregation of WWAN and WLAN and Fig.9-10 [0128], the eNodeB 905 is transmitting an RRC Connection Reconfiguration message 1185/signaling to the UE 1115 to set up the radio bearer serving the EPS bearer), wherein the signaling comprises transmitting, to the user equipment, a message comprising an indication of which bearers are to be aggregated and/or an indication of a type of aggregation (Fig.9-10 [0112]-[0113], signaling includes transmission of an RRC Connection Reconfiguration message 920 instructing to set up or modify radio bearers for RLC aggregation of WWAN and WLAN, the RRC Connection Reconfiguration message 920 is adapted to provide a mapping of the WWAN QoS parameters (e.g., a logical channel priority associated with the QCI of the EPS bearer) of the radio bearer to a WLAN AC class or other type of WLAN QoS parameter(s) and Fig.10 [0119], bearer-type information element 1045 is indicating whether traffic for the corresponding radio bearer is to be transmitted over an aggregation of both LTE and WLAN); and, exchanging first user traffic data with the user equipment using an interface between the RAN node and a WLAN node (Fig.6B [0097], wireless communications system 665 in which the eNodeB 605 and WLAN access point 607 are collocated or otherwise in high-speed
communication with each other (i.e., exchanging first user traffic data with UE 615) using Uu and WLAN interfaces, EPS bearer related data between the UE 615 and a WLAN access point 607 may be routed to the eNodeB 605, and then to the evolved packet core 609 and Fig.6A-B [0090], data traffic with UE 615 of each example
may include an LTE radio 655 and a WLAN radio 660).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Lee to incorporate the teaching of Horn in order to improve the cell edge user experience while increasing network capacity. 
	It would have been beneficial to use the RRC Connection Reconfiguration message 920 which instructs the UE 915 to set up or modify radio bearers for serving EPS bearer data. The RRC Connection Reconfiguration message 920 may be adapted to enable the eNodeB 905 to configure the radio bearers of the UE 915 to be served as either WWAN (e.g., LTE network) only, WLAN only, or RLC aggregation of WWAN and WLAN. The RRC Connection Reconfiguration message 920 may be further adapted to provide a mapping of the WWAN QoS parameter(s) (e.g., a logical channel priority associated with the QCI of the EPS bearer) of the radio bearer to a WLAN AC class or other type of WLAN QoS parameter(s) as taught by Horn to have incorporated in the system of Lee to improve overall bandwidth and resource utilization of the LTE network. (Horn, Fig.1 [0068], Fig.6A-B [0090], Fig.6B [0097], Fig.9-10 [0112]-[0113] and Fig.10 [0119])
	Even though Lee and Horn discloses wherein exchanging first user traffic data with the user equipment using an interface between the RAN node and a WLAN node, and contemporaneously exchanging second user traffic data with the user equipment via a cellular radio link, wherein the first user traffic data on the interface is aggregated with the second user traffic data on the cellular radio link but Lee and Horn does not expressly disclose said type of aggregation being a protocol level at which the aggregation is to take place, in the same field of endeavor, Horn’622 teaches wherein the signaling comprises transmitting, to the user equipment, a message comprising an indication of which bearers are to be aggregated and/or an indication of a type of aggregation (Fig.5A-B [0059]-[0061], the signaling comprises sending for the user equipment UE 110, a message comprising PDCP/RLC/MAC an indication of which data bearers are to be aggregated and/or the received data for PDCP 516 and RLC 520 and MAC 536 and PHY 546 for a type of aggregation; Fig.4A-B [0054]-[0057] and Fig.4A-5B [0069], Table 1 PDCP level aggregation and RLP level aggregation for RLC SDUs and MAC SDUs and Fig.1 [0039], one or more data bearers for data communication with carrier aggregation), said type of aggregation being a protocol level at which the aggregation is to take place (Fig.4A-6 [0068], type of aggregation being a protocol level (e.g., PDCP, Radio Link Control RLC or Medium Access Control MAC/Physical Layer PHY) at which the aggregation is to take place; Fig.4A-B&5A [0103]-[0104] and Fig.4A-5B [0069], Table 1 PDCP level aggregation and RLP level aggregation for RLC SDUs and MAC SDUs). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Lee and Horn to incorporate the teaching of Horn’622 in order to provide for improving network capacity. 
	It would have been beneficial to split data for UE 110 at packet level with PDCP, RLC, or MAC aggregation. In one design, the data provided to PDCP (e.g., at eNB 130 or UE 110) in FIGS. 4A to 6 may correspond to one data bearer/EPS bearer for UE 110. UE 110 may have multiple data bearers. In one design, the processing shown in FIG. 4A, 4B, SA, SB or 6 may be replicated K times for K data bearers, and the data for each data bearer may be processed as taught by Horn’622 to have incorporated in the system of Lee and Horn to provide more scheduling flexibility and better load balancing. (Horn’622, Fig.4A-6 [0068], Fig.7A-B [0084] and Fig.4A-B&5A [0103]-[0104])

Regarding claim 3, Lee, Horn and Horn’622 discloses all the elements of claim 1 as stated above wherein Lee further discloses said signaling is in response to receiving an instruction to initiate aggregation from another node (Fig.3-4 [0112], the base station (ABS 20) node of a radio access network (RAN) LTE cellular is receiving an instruction to initiate data aggregation from another node of neighbor Aps/ neighbor request RAT type indicator). Additionally, Horn discloses said signaling is in response to receiving an instruction to initiate aggregation from another node (Fig.11 [0123]-[0124], signaling is in response to a set of one or more requested WLAN QoS parameters for the new PDN connection and bearer set up and instructions from an MME 1135 and Fig.12 [0132], provide 1225 the new/updated WLAN QoS parameters from OAM server 1210).

Regarding claim 4, Lee discloses wherein a method, in a node of a wireless local area network (WLAN) (Fig.1a&b [0051] lines 1-10, access point (AP) 30 node of a wireless local area network) for initiating aggregation of WLAN traffic and cellular network traffic for a user equipment (Fig.1a&b-2 [0054] lines 1-6, for initiating aggregation process of wireless local area network (WLAN) traffic and LTE cellular network traffic for multi-RAT MS 10 user equipment and Fig.1-3 [0064] lines 1-7, access point (AP) 30 is communicating for initiating aggregation process of wireless local area network (WLAN) traffic of the secondary system and LTE cellular network traffic of the primary system for multi-RAT MS 10 user equipment), the method comprising:
determining whether to initiate aggregation for the user equipment (Fig.1a&b-2 [0057] lines 1-8, the access point (AP) 30 node of the wireless local area network is determining an indication whether to initiate aggregation for the multi-RAT MS 10 user equipment with the indicator (e.g., set to '1 ') indicative of capabilities supporting multi-RAT and Fig.3-4 [0080]-[0081], determining an indication (SS_IND) message to initiate aggregation for the multi-RAT MS 10 user equipment); and
in response to said determining (Fig.1a&b-2 [0058] lines 1-6, in response to said determining the indication from the indicator and Fig.3-4 [0081] lines 1-4, in response to said determining the indication), forwarding first user traffic data received from the
user equipment to a node in a radio access network (RAN) of a wide-area
cellular network (Fig.1a&b-4 [0082] lines 1-7, the access point (AP) 30 node of the wireless local area network is forwarding first user traffic data received from the multi-RAT MS 10 user equipment to a base station (ABS 20) node in a radio access network (RAN) of a wide-area LTE cellular or WiMAX network and Fig.3-4 [0066] lines 1-7, sending first user traffic data received from the multi-RAT MS 10 scan report message to a base station (ABS 20) node) and forwarding second user traffic data received from the RAN node to the user equipment (Fig.1a&b-4 [0066] lines 1-7, forwarding second user information data (i.e., scan command message) received from the radio access network (RAN) base station (ABS 20) of the wide-area LTE cellular to the multi-RAT MS 10 user equipment and Fig.1a&b-4 [0082] lines 1-7, the access point (AP) 30 node of the wireless local area network is forwarding second user traffic data received from the radio access network (RAN) base station (ABS 20) of the wide-area LTE cellular to the multi-RAT MS 10 user equipment), wherein the first user traffic data is aggregated with the second user traffic data on a cellular radio link (Fig.1a&b-4 [0071] lines 1-8, the first user information data on the LTE cellular is aggregated with the second user information data on the WiFi on a cellular Radio link and Fig.3-4 [0102] lines 1-8, the first user traffic data on the primary system LTE cellular is aggregated with the second user traffic data on the WiFi on a cellular Radio link).
	Even though Lee discloses wherein determining whether to initiate aggregation for the user equipment; and in response to said determining, forwarding first user traffic data received from the user equipment to a node in a radio access network (RAN) of a wide-area cellular network and forwarding second user traffic data received from the RAN node to the user equipment, wherein the first user traffic data is aggregated with the second user traffic data on a cellular radio link, in the same field of endeavor, Horn teaches wherein determining whether to initiate aggregation for the user equipment (Fig.1-2 [0067]-[0068], identifying/ determining whether to initiate aggregation of LTE and WLAN for the user equipment and Fig.5 [0084], identifying/ determining whether to initiate aggregation of LTE WWAN and WLAN for the user equipment 515); and in response to said determining (Fig.5 [0084], in response to said identifying/determining on WLAN access point 507), forwarding first user traffic data received from the user equipment to a node in a radio access network (RAN) of a wide-area cellular network (Fig.1-2 [0068], the WLAN access point 107 is forwarding the bearer data/ first traffic data to the eNodeB 205 node in the radio access network (RAN) of wide-area cellular network WWAN and Fig.5 [0085], transmitting information/ forwarding information from the UE 515 to the eNodeB 505 over reverse/uplink channels 5341 through 534-N on LTE component carriers CC1 through CCN)
and forwarding second user traffic data received from the RAN node to the user equipment (Fig.9-10 [0112]-[0113], the RAN node/eNodeB 905 is transmitting/ forwarding an RRC Connection Reconfiguration message 920/signaling to a user equipment 915, the RRC Connection Reconfiguration message 920 is adapted to enable the eNodeB 905 to configure the radio bearers of the UE 915 to be serve as RLC aggregation of WWAN and WLAN and Fig.9-10 [0128], the RAN node/eNodeB 905 is transmitting an RRC Connection Reconfiguration message 1185/signaling to the UE 1115 to set up the radio bearer serving the EPS bearer), wherein the first user traffic data is aggregated with the second user traffic data on a cellular radio link between the user equipment and the RAN of the wide-area cellular network (Fig.9-10 [0112]-[0113], the RRC Connection Reconfiguration message 920 is adapted to provide a mapping of the WWAN QoS parameters (e.g., a logical channel priority associated with the QCI of the EPS bearer) of the radio bearer/first user traffic data is aggregated with a WLAN AC class or other type of WLAN QoS parameter(s)/second user traffic data for RLC aggregation of WWAN and WLAN between the user equipment and the WWAN e.g., LTE network/RAN of the wide-area cellular network and Fig.10 [0119], bearer-type information element 1045 is indicating whether traffic for the corresponding radio bearer is aggregated for both of LTE and WLAN aggregation between the user equipment and the WWAN e.g., LTE network/RAN of the wide-area cellular network).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Lee to incorporate the teaching of Horn in order to improve the cell edge user experience while increasing network capacity. 
	It would have been beneficial to use the RRC Connection Reconfiguration message 920 which instructs the UE 915 to set up or modify radio bearers for serving EPS bearer data. The RRC Connection Reconfiguration message 920 may be adapted to enable the eNodeB 905 to configure the radio bearers of the UE 915 to be served as either WWAN (e.g., LTE network) only, WLAN only, or RLC aggregation of WWAN and WLAN. The RRC Connection Reconfiguration message 920 may be further adapted to provide a mapping of the WWAN QoS parameter(s) (e.g., a logical channel priority associated with the QCI of the EPS bearer) of the radio bearer to a WLAN AC class or other type of WLAN QoS parameter(s) as taught by Horn to have incorporated in the system of Lee to improve overall bandwidth and resource utilization of the LTE network. (Horn, Fig.1 [0068], Fig.9-10 [0112]-[0113] and Fig.10 [0119])
	Even though Lee and Horn discloses wherein the first user traffic data is aggregated with the second user traffic data on a cellular radio link between the user equipment and the RAN of the wide-area cellular network, in the same field of endeavor, Horn’622 teaches wherein the first user traffic data is aggregated with the second user traffic data on a cellular radio link between the user equipment and the RAN of the wide-area cellular network (Fig.1 [0038]-[0039], the user plane/user traffic data is aggregated between UE 110 and wireless network 100 on one or more data bearers for data communication with carrier aggregation and Fig.4A-B [0058], RLC packets/first and second data packet traffic are aggregated for PDCP 486 to obtain e.g., IP packets between UE 110 and anchor eNB 130/ RAN of the wide-area cellular network and Fig.6 [0066], aggregating PHY packets for MAC 660, RLC 670 and PDCP 680 e.g., IP packets between UE 110 and anchor eNB 130 and Fig.4A-5B [0069], Table 1 PDCP level aggregation and RLP/RLC level aggregation between UE and anchor eNB).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Lee to incorporate the teaching of Horn’622 in order to provide for improving network capacity. 
	It would have been beneficial to aggregate the RLC packets for UE 110 obtained by eNBs 130 and 132 and may process the aggregated RLC packets for PDCP 486 to obtain data (e.g., IP packets) for UE 110 as taught by Horn’622 to have incorporated in the system of Lee to provide more scheduling flexibility and better load balancing. (Horn’622, Fig.1 [0038]-[0039], Fig.4A-B [0058], Fig.6 [0066] and Fig.4A-5B [0069])

Regarding claim 7, Lee, Horn and Horn’622 disclose all the elements of claim 4 as stated above wherein Lee further discloses the method further comprises signaling to the user equipment that aggregation should be started for the user equipment (Fig.1a&b-6 S241-S243 [0161] lines 1-13, signaling (access command message) to the multi-RAT MS 10 user equipment that aggregation should be started for the multi-RAT MS 10 user equipment). Additionally, Horn discloses said signaling to the user equipment that aggregation should be started for the user equipment (Fig.11 [0123]-[0124], signaling to the UE 1115 is in response to a set of one or more requested WLAN QoS parameters for the new PDN connection and bearer set up and instructions from an MME 1135 and Fig.12 [0132], provide 1225 the new/updated WLAN QoS parameters from OAM server 1210 to the UE 1215).

Regarding claim 8, Lee discloses wherein a node of a radio access network (RAN) of a wide area cellular network (Fig.1a&b [0050] lines 1-7, base station (ABS 20) node of a radio access network (RAN) LTE cellular or WiMAX network), the RAN node being configured to initiate aggregation of wireless local area network (WLAN) traffic and cellular network traffic for a user equipment (Fig.1a&b-2 [0054] lines 1-6, for initiating aggregation process of wireless local area network (WLAN) traffic and LTE cellular network traffic for multi-RAT MS 10 user equipment), wherein the RAN node comprises:
a transceiver circuit configured to communicate with the user equipment (Fig.7 [0184] lines 1-2, the base station ABS 20, 30 includes the wireless transceiver RF unit 23 to communicate with the multi-RAT MS 10 user equipment);
a communication interface circuit configured to communicate with at least one node
of a WLAN (Fig.7 [0185] lines 1-5, the base station ABS 20 includes the communication interface such as LTE interface and WiFi interface to communicate with access point AP); and
a processing circuit (Fig.7 [0186] lines 1-3, the base station ABS 20 includes the processor 21) configured to:
signal to the user equipment via the transceiver circuit that aggregation should be
initiated for the user equipment (Fig.2&6 S241-S242 [0159] lines 1-9, signaling to the multi-RAT MS 10 user equipment via the wireless transceiver RF unit 23 that aggregation of wireless local area network (WLAN) traffic 120 and LTE cellular network traffic 110 should be initiated for the multi-RAT MS 10 user equipment by transmitting a second system access command message to the multi-RAT MS according to the results of the confirmation), wherein the signaling comprises transmitting,
to the user equipment, a message comprising an indication of which bearers are to be aggregated and/or an indication of a type of aggregation (Fig.1a-b [0044] lines 1-7, LTE(-A) and Wi-Fi mixed (i.e., aggregation) in the same area and Fig.2-4 [0112] lines 1-5, RAT type indicator or SSIDs or BSSID or MAC address and Fig.2-4 [0119] lines 1-7, SSID, the MAC address of the WLAN AP node); and,
exchange first user traffic data with the user equipment using an interface between the
RAN node and the WLAN node (Fig.2-6 [0166] lines 1-12, exchanging first user traffic information data with the multi-RAT MS 10 user equipment using the WiFi interface or the LTE interface between the base station 20 RAN node and the access point AP 30 WLAN node by transferring the flow ID) and contemporaneously exchange second
user traffic data with the user equipment via a cellular radio link (Fig.2-6 [0167] lines 1-5, contemporaneously exchanging second user traffic information data with the multi-RAT MS 10 user equipment using the LTE interface via a cellular radio link), wherein the first user traffic data on the interface is aggregated with the second user traffic
data on the cellular radio link (Fig.2-6 [0169] lines 1-6, the first user traffic information data (i.e., downlink data) on the interface is aggregated with the second user traffic information data (i.e., uplink data) on the LTE cellular interface Radio link).
	Even though Lee discloses wherein signal to the user equipment via the transceiver circuit that aggregation should be initiated for the user equipment, wherein the signaling comprises transmitting, to the user equipment, a message comprising an indication of which bearers are to be aggregated and/or an indication of a type of aggregation; and, exchange first user traffic data with the user equipment using an interface between the RAN node and the WLAN node, in the same field of endeavor, Horn teaches wherein signal to the user equipment via the transceiver circuit that aggregation should be initiated for the user equipment (Fig.9-10 [0112]-[0113], the eNodeB 905 is transmitting an RRC Connection Reconfiguration message 920/signaling to a user equipment 915, the RRC Connection Reconfiguration message 920 is adapted to enable the eNodeB 905 to configure the radio bearers of the UE 915 to be serve as RLC aggregation of WWAN and WLAN and Fig.9-10 [0128], the eNodeB 905 is transmitting an RRC Connection Reconfiguration message 1185/signaling to the UE 1115 to set up the radio bearer serving the EPS bearer), wherein the signaling comprises transmitting, to the user equipment, a message comprising an indication of which bearers are to be aggregated and/or an indication of a type of aggregation (Fig.9-10 [0112]-[0113], signaling includes transmission of an RRC Connection Reconfiguration message 920 instructing to set up or modify radio bearers for RLC aggregation of WWAN and WLAN, the RRC Connection Reconfiguration message 920 is adapted to provide a mapping of the WWAN QoS parameters (e.g., a logical channel priority associated with the QCI of the EPS bearer) of the radio bearer to a WLAN AC class or other type of WLAN QoS parameter(s) and Fig.10 [0119], bearer-type information element 1045 is indicating whether traffic for the corresponding radio bearer is to be transmitted over an aggregation of both LTE and WLAN); and,
exchange first user traffic data with the user equipment using an interface between the
RAN node and the WLAN node (Fig.6B [0097], wireless communications system 665 in which the eNodeB 605 and WLAN access point 607 are collocated or otherwise in high-speed communication with each other (i.e., exchanging first user traffic data with UE 615) using Uu and WLAN interfaces, EPS bearer related data between the UE 615 and the WLAN access point 607 may be routed to the eNodeB 605, and then to the evolved packet core 609 and Fig.6A-B [0090], data traffic with UE 615 of each example
may include an LTE radio 655 and a WLAN radio 660).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Lee to incorporate the teaching of Horn in order to improve the cell edge user experience while increasing network capacity. 
	It would have been beneficial to use the RRC Connection Reconfiguration message 920 which instructs the UE 915 to set up or modify radio bearers for serving EPS bearer data. The RRC Connection Reconfiguration message 920 may be adapted to enable the eNodeB 905 to configure the radio bearers of the UE 915 to be served as either WWAN (e.g., LTE network) only, WLAN only, or RLC aggregation of WWAN and WLAN. The RRC Connection Reconfiguration message 920 may be further adapted to provide a mapping of the WWAN QoS parameter(s) (e.g., a logical channel priority associated with the QCI of the EPS bearer) of the radio bearer to a WLAN AC class or other type of WLAN QoS parameter(s) as taught by Horn to have incorporated in the system of Lee to improve overall bandwidth and resource utilization of the LTE network. (Horn, Fig.1 [0068], Fig.6A-B [0090], Fig.6B [0097], Fig.9-10 [0112]-[0113] and Fig.10 [0119])
	Even though Lee and Horn discloses wherein exchange first user traffic data with the user equipment using an interface between the RAN node and the WLAN node and contemporaneously exchange second user traffic data with the user equipment via a cellular radio link, wherein the first user traffic data on the interface is aggregated with the second user traffic data on the cellular radio link but Lee and Horn does not expressly disclose said type of aggregation being a protocol level at which the aggregation is to take place, in the same field of endeavor, Horn’622 teaches wherein the signaling comprises transmitting, to the user equipment, a message comprising an indication of which bearers are to be aggregated and/or an indication of a type of aggregation (Fig.5A-B [0059]-[0061], the signaling comprises sending for the user equipment UE 110, a message comprising PDCP/RLC/MAC an indication of which data bearers are to be aggregated and/or the received data for PDCP 516 and RLC 520 and MAC 536 and PHY 546 for a type of aggregation; Fig.4A-B [0054]-[0057] and Fig.4A-5B [0069], Table 1 PDCP level aggregation and RLP level aggregation for RLC SDUs and MAC SDUs and Fig.1 [0039], one or more data bearers for data communication with carrier aggregation), said type of aggregation being a protocol level at which the aggregation is to take place (Fig.4A-6 [0068], type of aggregation being a protocol level (e.g., PDCP, Radio Link Control RLC or Medium Access Control MAC/Physical Layer PHY) at which the aggregation is to take place; Fig.4A-B&5A [0103]-[0104] and Fig.4A-5B [0069], Table 1 PDCP level aggregation and RLP level aggregation for RLC SDUs and MAC SDUs). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Lee and Horn to incorporate the teaching of Horn’622 in order to provide for improving network capacity. 
	It would have been beneficial to split data for UE 110 at packet level with PDCP, RLC, or MAC aggregation. In one design, the data provided to PDCP (e.g., at eNB 130 or UE 110) in FIGS. 4A to 6 may correspond to one data bearer/EPS bearer for UE 110. UE 110 may have multiple data bearers. In one design, the processing shown in FIG. 4A, 4B, SA, SB or 6 may be replicated K times for K data bearers, and the data for each data bearer may be processed as taught by Horn’622 to have incorporated in the system of Lee and Horn to provide more scheduling flexibility and better load balancing. (Horn’622, Fig.4A-6 [0068], Fig.7A-B [0084] and Fig.4A-B&5A [0103]-[0104])

Regarding claim 10, Lee discloses wherein a node of a wireless local area network (Fig.1a&b [0051] lines 1-10, access point (AP) 30 node of a wireless local area network) (WLAN) configured to initiate aggregation of WLAN traffic and cellular network traffic for a user equipment (Fig.1a&b-2 [0054] lines 1-6, for initiating aggregation process of wireless local area network (WLAN) traffic and LTE cellular network traffic for multi-RAT MS 10 user equipment and Fig.1-3 [0064] lines 1-7, access point (AP) 30 is communicating for initiating aggregation process of wireless local area network (WLAN) traffic of the secondary system and LTE cellular network traffic of the primary system for multi-RAT MS 10 user equipment), wherein the WLAN node comprises:
a transceiver circuit configured to communicate with the user equipment (Fig.7 [0184] lines 1-2, the access point (AP) 30 includes the wireless transceiver RF unit 23 to communicate with the multi-RAT MS 10 user equipment);
a communication interface circuit configured to communicate with a node in a radio
access network (RAN) of a wide-area cellular network (Fig.7 [0184] lines 1-2, the access point (AP) 30 includes the communication interface such as LTE interface and WiFi interface to communicate with a base station node 20 in a radio access network (RAN) of a wide-area cellular network); and
a processing circuit (Fig.7 [0186] lines 1-3, the access point (AP) 30 includes the processor 21) configured to:
determine whether to initiate aggregation for the user equipment (Fig.1a&b-2 [0057] lines 1-8, the access point (AP) 30 node of the wireless local area network is determining whether to initiate aggregation for the multi-RAT MS 10 user equipment with the indicator (e.g., set to '1 ') indicative of capabilities supporting multi-RAT and Fig.3-4 [0080]-[0081] determining whether an indication (SS_IND) message to initiate aggregation for the multi-RAT MS 10 user equipment via the wireless transceiver RF unit 23); and
in response to determining to initiate aggregation (Fig.1a&b-2 [0058] lines 1-6, in response to the determining to initiate aggregation and Fig.3-4 [0081] lines 1-4, in response to determining the indication), forward first user traffic data received from the user equipment to the RAN node (Fig.1a&b-4 [0082] lines 1-7, the access point (AP) 30 node of the wireless local area network is forwarding first user traffic data received from the multi-RAT MS 10 user equipment to a base station (ABS 20) node in a radio access network (RAN) of a wide-area LTE cellular or WiMAX network and Fig.3-4 [0066] lines 1-7, sending first user traffic data received from the multi-RAT MS 10 scan report message to a base station (ABS 20) node) and forward second user traffic data received from the RAN node to the user equipment (Fig.1a&b-4 [0066] lines 1-7, forwarding second user information data (i.e., scan command message) received from the radio access network (RAN) base station (ABS 20) of the wide-area LTE cellular to the multi-RAT MS 10 user equipment and Fig.1a&b-4 [0082] lines 1-7, the access point (AP) 30 node of the wireless local area network is forwarding second user traffic data received from the radio access network (RAN) base station (ABS 20) of the wide-area LTE cellular to the multi-RAT MS 10 user equipment), wherein the first user traffic data is aggregated with the second user traffic data on a cellular radio link (Fig.1a&b-4 [0071] lines 1-8, the first user information data on the LTE cellular is aggregated with the second user information data on the WiFi on a cellular Radio link and Fig.3-4 [0102] lines 1-8, the first user traffic data on the primary system LTE cellular is aggregated with the second user traffic data on the WiFi on a cellular Radio link).
	Even though Lee discloses wherein determine whether to initiate aggregation for the user equipment; and in response to determining to initiate aggregation, forward first user traffic data received from the user equipment to the RAN node and forward second user traffic data received from the RAN node to the user equipment, wherein the first user traffic data is aggregated with the second user traffic data on a cellular radio link, in the same field of endeavor, Horn teaches wherein determine whether to initiate aggregation for the user equipment (Fig.1-2 [0067]-[0068], identifying/ determining whether to initiate aggregation of LTE and WLAN for the user equipment and Fig.5 [0084], identifying/ determining whether to initiate aggregation of LTE WWAN and WLAN for the user equipment 515); and
in response to determining to initiate aggregation (Fig.5 [0084], in response to said identifying/ determining on WLAN access point 507 to initiate aggregation), forward first user traffic data received from the user equipment to the RAN node (Fig.1-2 [0068], the WLAN access point 107 is forwarding the bearer data/ first traffic data to the eNodeB 205 node in the radio access network (RAN) of wide-area cellular network WWAN and Fig.5 [0085], transmitting information/forwarding information from the UE 515 to the eNodeB 505 over reverse/uplink channels 5341 through 534-N on LTE component carriers CC1 through CCN) and forward second user traffic data received from the RAN node to the user equipment (Fig.9-10 [0112]-[0113], the RAN node/eNodeB 905 is transmitting/forwarding an RRC Connection Reconfiguration message 920/signaling to a user equipment 915, the RRC Connection Reconfiguration message 920 is adapted to enable the eNodeB 905 to configure the radio bearers of the UE 915 to be serve as RLC aggregation of WWAN and WLAN and Fig.9-10 [0128], the RAN node/eNodeB 905 is transmitting an RRC Connection Reconfiguration message 1185/signaling to the UE 1115 to set up the radio bearer serving the EPS bearer), wherein the first user traffic data is aggregated with the second user traffic data on a cellular radio link between the user equipment and the RAN of the wide-area cellular network (Fig.9-10 [0112]-[0113], the RRC Connection Reconfiguration message 920 is adapted to provide a mapping of the WWAN QoS parameters (e.g., a logical channel priority associated with the QCI of the EPS bearer) of the radio bearer/first user traffic data is aggregated with a WLAN AC class or other type of WLAN QoS parameter(s)/ second user traffic data for RLC aggregation of WWAN and WLAN between the user equipment and the WWAN e.g., LTE network/RAN of the wide-area cellular network and Fig.10 [0119], bearer-type information element 1045 is indicating whether traffic for the corresponding radio bearer is aggregated for both of LTE and WLAN aggregation between the user equipment and the WWAN e.g., LTE network/RAN of the wide-area cellular network).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Lee to incorporate the teaching of Horn in order to improving the cell edge user experience while increasing network capacity. 
	It would have been beneficial to use the RRC Connection Reconfiguration message 920 which instructs the UE 915 to set up or modify radio bearers for serving EPS bearer data. The RRC Connection Reconfiguration message 920 may be adapted to enable the eNodeB 905 to configure the radio bearers of the UE 915 to be served as either WWAN (e.g., LTE network) only, WLAN only, or RLC aggregation of WWAN and WLAN. The RRC Connection Reconfiguration message 920 may be further adapted to provide a mapping of the WWAN QoS parameter(s) (e.g., a logical channel priority associated with the QCI of the EPS bearer) of the radio bearer to a WLAN AC class or other type of WLAN QoS parameter(s) as taught by Horn to have incorporated in the system of Lee to improve overall bandwidth and resource utilization of the LTE network. (Horn, Fig.1 [0068], Fig.9-10 [0112]-[0113] and Fig.10 [0119])
	Even though Lee and Horn discloses wherein the first user traffic data is aggregated with the second user traffic data on a cellular radio link between the user equipment and the RAN of the wide-area cellular network, in the same field of endeavor, Horn’622 teaches wherein the first user traffic data is aggregated with the second user traffic data on a cellular radio link between the user equipment and the RAN of the wide-area cellular network (Fig.1 [0038]-[0039], the user plane/user traffic data is aggregated between UE 110 and wireless network 100 on one or more data bearers for data communication with carrier aggregation and Fig.4A-B [0058], RLC packets/first and second data packet traffic are aggregated for PDCP 486 to obtain e.g., IP packets between UE 110 and anchor eNB 130/ RAN of the wide-area cellular network and Fig.6 [0066], aggregating PHY packets for MAC 660, RLC 670 and PDCP 680 e.g., IP packets between UE 110 and anchor eNB 130 and Fig.4A-5B [0069], Table 1 PDCP level aggregation and RLP/RLC level aggregation between UE and anchor eNB).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Lee to incorporate the teaching of Horn’622 in order to provide for improving network capacity. 
	It would have been beneficial to aggregate the RLC packets for UE 110 obtained by eNBs 130 and 132 and may process the aggregated RLC packets for PDCP 486 to obtain data (e.g., IP packets) for UE 110 as taught by Horn’622 to have incorporated in the system of Lee to enable traffic prioritization and Quality of Service (QoS) mechanisms. (Horn’622, Fig.1 [0038]-[0039], Fig.4A-B [0058], Fig.6 [0066] and Fig.4A-5B [0069])



Claims 2, 5, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. [hereinafter as Lee], US 2013/0196661 A1 in view of Horn et al. [hereinafter as Horn], US 2015/0003435 A1 in view of Horn et al. [hereinafter as Horn], US 2014/0307622 A1 further in view of Nagasaka et al. [hereinafter as Nagasaka], US 9629026 B2.
Regarding claim 2, Lee, Horn and Horn’622 discloses all the elements of claim 1 as stated above wherein Lee further discloses the method further comprises establishing a tunnel between the RAN node and the WLAN node (Fig.1a&b-2 [0018] lines 1-6, establishing a tunnel between the RAN node base station 20 and the WLAN AP 30 node), and wherein exchanging the first user traffic data with the user equipment is performed via the tunnel (Fig.1a&b-6 [0166] lines 1-12, exchanging the first user traffic data with the multi-RAT MS 10 user equipment is performed via the L3 tunnel).
	Even though Lee, Horn and Horn’622 discloses the method further comprises establishing a tunnel between the RAN node and the WLAN node, and wherein exchanging the first user traffic data with the user equipment is performed via the tunnel, in the same field of endeavor, Nagasaka’026 teaches wherein the method further comprises establishing a tunnel between the RAN node and the WLAN node (Fig.7-8 Col 11 lines 45-50, establishing an IP tunnel between the eNB 200 and the AP 300), and wherein exchanging the first user traffic data with the user equipment is performed via the tunnel (Fig.13 Col 17 lines 52-54, transferring the first user traffic data with the user equipment is performed via tunneling layer of the eNB 200).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Lee, Horn and Horn’622 to incorporate the teaching of Nagasaka’026 in order to provide an efficient cellular-WLAN aggregation.	
	It would have been beneficial to transfer data to the AP 300 in a format in the tunneling layer of the eNB 200, or data (for example, a PDCP PDU) may be transferred to the AP 300 as taught by Nagasaka’026 to have incorporated in the system of Lee, Horn and Horn’622 to provide an improved throughput. (Nagasaka’026, Fig.13 Col 17 lines 52-54)

Regarding claim 5, Lee, Horn and Horn’622 discloses all the elements of claim 4 as stated above wherein Lee further discloses establishing a tunnel with the RAN node for exchanging the first user traffic data with the user equipment (Fig.1a&b-2 [0018] lines 1-6, establishing a tunnel between the RAN node base station 20 and the WLAN AP 30 node and Fig.1a&b-6 [0166] lines 1-12, exchanging the first user traffic data with the multi-RAT MS 10 user equipment is performed via the L3 tunnel).
	Even though Lee, Horn and Horn’622 discloses wherein establishing a tunnel with the RAN node for exchanging the first user traffic data with the user equipment, in the same field of endeavor, Nagasaka’026 teaches wherein establishing a tunnel with the RAN node for exchanging the first user traffic data with the user equipment (Fig.7-8 Col 11 lines 45-50, establishing an IP tunnel between the eNB 200 and the AP 300 and Fig.13 Col 17 lines 52-54, transferring the first user traffic data with the user equipment is performed via tunneling layer of the eNB 200).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Lee, Horn and Horn’622 to incorporate the teaching of Nagasaka’026 in order to provide an efficient cellular-WLAN aggregation.		                                                                                	It would have been beneficial to transfer data to the AP 300 in a format in the tunneling layer of the eNB 200, or data (for example, a PDCP PDU) may be transferred to the AP 300 as taught by Nagasaka’026 to have incorporated in the system of Lee, Horn and Horn’622 to provide an improved throughput. (Nagasaka’026, Fig.13 Col 17 lines 52-54)

Regarding claim 9, Lee, Horn and Horn’622 discloses all the elements of claim 8 as stated above wherein Lee further discloses the processing circuit is configured to establish a tunnel between the RAN node and the WLAN node (Fig.1a&b-2 [0018] lines 1-6, the processor 21 is establishing a tunnel between the RAN node base station 20 and the WLAN AP 30 node).
	Even though Lee, Horn and Horn’622 discloses wherein the processing circuit is configured to establish a tunnel between the RAN node and the WLAN node, in the same field of endeavor, Nagasaka’026 teaches wherein the processing circuit is configured to establish a tunnel between the RAN node and the WLAN node (Fig.7-8 Col 11 lines 45-50, establishing an IP tunnel between the eNB 200 and the AP 300). 	                                                                                                        	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Lee, Horn and Horn’622 to incorporate the teaching of Nagasaka’026 in order to provide an efficient cellular-WLAN aggregation.		                                                                                          	It would have been beneficial to set an IP tunnel between the eNB 200 and the AP 300. (Nagasaka’026, Fig.7-8 Col 11 lines 45-50)

Regarding claim 11, Lee, Horn and Horn’622 discloses all the elements of claim 10 as stated above wherein Lee further discloses the processing circuit is configured to establish a tunnel with the RAN node for exchanging the first user traffic data with the user equipment (Fig.1a&b-2 [0018] lines 1-6, establishing a tunnel between the RAN node base station 20 and the WLAN AP 30 node and Fig.1a&b-6 [0166] lines 1-12, the processor 21 is exchanging the first user traffic data with the multi-RAT MS 10 user equipment is performed via the L3 tunnel).
	Even though Lee, Horn and Horn’622 discloses wherein the processing circuit is configured to establish a tunnel with the RAN node for exchanging the first user traffic data with the user equipment, in the same field of endeavor, Nagasaka’026 teaches wherein the processing circuit is configured to establish a tunnel with the RAN node for exchanging the first user traffic data with the user equipment (Fig.7-8 Col 11 lines 45-50, establishing an IP tunnel between the eNB 200 and the AP 300 and Fig.13 Col 17 lines 52-54, transferring the first user traffic data with the user equipment is performed via tunneling layer of the eNB 200).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Lee, Horn and Horn’622 to incorporate the teaching of Nagasaka’026 in order to provide an efficient cellular-WLAN aggregation.		
	It would have been beneficial to transfer data to the AP 300 in a format in the tunneling layer of the eNB 200, or data (for example, a PDCP PDU) may be transferred to the AP 300 as taught by Nagasaka’026 to have incorporated in the system of Lee, Horn and Horn’622 to provide an improved throughput. (Nagasaka’026, Fig.13 Col 17 lines 52-54)



Claims 6 and 12 are rejected under 35 U.S.C. 103 as being Lee et al. [hereinafter as Lee], US 2013/0196661 A1 in view of Horn et al. [hereinafter as Horn], US 2015/0003435 A1 in view of Horn et al. [hereinafter as Horn], US 2014/0307622 A1 further in view of Nookala et al. [hereinafter as Nookala], US 8045515 B2.
Regarding claim 6, Lee, Horn and Horn’622 discloses all the elements of claim 4 as stated above. 
	However, Lee, Horn and Horn’622 does not explicitly disclose wherein determining traffic that is to be forwarded between the RAN node and the user equipment using a traffic flow template and an identity of the user equipment.
	In the same field of endeavor, Nookala teaches wherein determining traffic that is to be forwarded between the RAN node and the user equipment using a traffic flow template and an identity of the user equipment (Fig.4 Col 9 lines 1-52, traffic is forwarded between the MS and the RAN node by using traffic flow templates (TFTs) provided by the MS to map traffic flows to the A10 Connections and Fig.3-4 Col 8 lines 53-58, identity of the RAN node the flow identifier selected by the MS).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Lee, Horn and Horn’622 to incorporate the teaching of Nookala in order to provide highly efficient and robust cellular telephone service. 
	It would have been beneficial to use the service instances which are established between the MS and RAN, the RAN and PDSN establish corresponding A10 connections between them. The PDSN uses traffic flow templates (TFTs) provided by the MS to map traffic flows to the A10 Connections as taught by Nookala to have incorporated in the system of Lee, Horn and Horn’622 to provide a mechanism for reserving transport resources over a signaling plane. (Nookala, Fig.3-4 Col 8 lines 53-58 and Fig.4 Col 9 lines 1-52)

Regarding claim 12, Lee, Horn and Horn’622 discloses all the elements of claim 10 as stated above. 
	However, Lee, Horn and Horn’622 does not explicitly disclose wherein the processing circuit is configured to determine traffic that is to be forwarded between the RAN node and the user equipment using a traffic flow template and an identity of the user equipment.
	In the same field of endeavor, Nookala teaches wherein the processing circuit is configured to determine traffic that is to be forwarded between the RAN node and the user equipment using a traffic flow template and an identity of the user equipment (Fig.4 Col 9 lines 1-52, traffic is forwarded between the MS and the RAN node by using traffic flow templates (TFTs) provided by the MS to map traffic flows to the A10 Connections and Fig.3-4 Col 8 lines 53-58, identity of the RAN node the flow identifier selected by the MS).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Lee, Horn and Horn’622 to incorporate the teaching of Nookala in order to provide highly efficient and robust cellular telephone service. 
	It would have been beneficial to use the service instances which are established between the MS and RAN, the RAN and PDSN establish corresponding A10 connections between them. The PDSN uses traffic flow templates (TFTs) provided by the MS to map traffic flows to the A10 Connections as taught by Nookala to have incorporated in the system of Lee, Horn and Horn’622 to provide a mechanism for reserving transport resources over a signaling plane. (Nookala, Fig.3-4 Col 8 lines 53-58 and Fig.4 Col 9 lines 1-52)



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414